ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-020, concluding that CAROLYN E. ARCH of NEWARK, who was admitted to the bar of this State in 1965, and who thereafter was suspended from the practice of law for a period of three months effective February 5, 2004, by Order of the Court filed January 8, 2004, and who remains suspended at this time, should be suspended from the practice of law for a concurrent period of three months for violating RPC 1.4(a) (failure to communicate with client), RPC 1.15(b) (negligent misappropriation of client funds), and RPC 1.15(d) (failure to comply with record-keeping rules), and good cause appearing;
It is ORDERED that CAROLYN E. ARCH is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to February 5, 2004; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.